Citation Nr: 1137851	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-29 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to February 1957.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, inter alia, declined to reopen the Veteran's claim for service connection for tinnitus.  In July 2010, the Board remanded the matter for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied service connection for tinnitus; the Veteran did not appeal this determination within one year of being notified.

2.  Evidence received since the January 2003 rating decision raises a reasonable possibility of substantiating the claim of service connection tinnitus. 

3.  The preponderance of the evidence is against a finding that tinnitus is related to service. 





CONCLUSIONS OF LAW

1.  The January 2003 RO decision that denied service connection for tinnitus is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted in the Introduction, the Board remanded the matter in July 2010.  The Board specifically instructed the RO to provide the Veteran with full notification in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), and to readjudicate the claim.  Subsequently, an August 2010 Kent compliant notification was sent to the Veteran and his claim was re adjudicated in a June 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in June 2006, October, 2007, and August 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the August 2010 notice letter included the criteria for reopening the previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for tinnitus that was found insufficient in the previous denial.  The claim was subsequently readjudicated in the June 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  In a Waiver of the 30 Day Waiting Period received in July 2011, the Veteran indicated that he had no additional evidence to submit in support of his claim.  Furthermore, the Veteran was provided a VA examination in August 2008.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, the Veteran and his wife presented testimony before a Decision Review Officer at the Regional Office in July 2008.  Thus, the duties to notify and assist have been met.

Legal Criteria

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

A previously disallowed claim for service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a) (2010).  The Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54


Claim to Reopen

In a January 2003 rating decision, the RO denied service connection for tinnitus.  The Veteran was informed of that decision and he did not file a timely appeal.  The January 2003 rating decision is final because the Veteran did not file a timely appeal of the denial of service connection.  Accordingly, the claim of entitlement to service connection for tinnitus may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  

The relevant evidence before VA at the time of the prior final decision consisted of service treatment treatments which were negative for tinnitus during service.  Additionally, the post-service treatment records did not show complaints, findings, or diagnoses of tinnitus.  

In January 2003, the RO denied the Veteran's claim for service connection for tinnitus finding that the record did not show he had tinnitus in service, or current tinnitus which was related to service.

The Veteran filed this application to reopen his claim in April 2006.  To reopen the claim the Veteran must submit evidence that suggests that Veteran had tinnitus in service, or that he currently has tinnitus related to service.   

Pertinent evidence received since the last final decision for the claim of service connection includes the Veteran's statements, VA medical records, and a VA examination report showing the Veteran's complaints of current tinnitus and exposure to acoustic trauma in service.  In this regard, the Veteran testified at his RO hearing that his duty station placed him in close proximity to a three inch gun battery.  Following firing of the guns, the Veteran reported experiencing ringing in his ears that had "never really stopped."  He reported problems with his ears since that time.  The Board notes that the Veteran is competent to give evidence about what he experienced, such as tinnitus which is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
For the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the medical evidence and the Veteran's statement is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As there is now evidence of in-service noise exposure and current disability, the Board finds that the evidence received since the January 2003 rating decision is both new and material evidence as it was not previously of record and it raises a reasonable possibility of substantiating the claim of service connection for tinnitus.  Thus, the claim is reopened.

Claim for Service Connection

Having reopened the Veteran's service connection for tinnitus, the Board will now address the underlying service connection claim.  With respect to Hickson element (1), current disability, as noted above, during the course of the appeal, the Veteran has repeatedly asserted that he currently has ringing in his ears.  Tinnitus is a disabling condition which is subject to lay observation.  See infra Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, this element is met. 

With respect to in-service disease, a review of service treatment records does not reveal complaints consistent with, or a diagnosis of, tinnitus.  On the contrary, the report of his February 1957 service separation examination indicates that examination of his ears was within normal limits.  Accordingly, Hickson element (2) is not met with respect to disease.  

Turning to an in-service injury, the Board notes the Veteran's assertion that he sustained acoustic trauma during service from being exposed to three inch battery guns without hearing protection for several months and also from gunnery practice.  The Veteran is competent to give evidence about what he experienced and hearing problems are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service.  Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, the question presented in this case, i.e., the relationship, if any, between the Veteran's tinnitus and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Upon review of the claims folder and evaluation of the Veteran, the August 2008 VA examiner noted the Veteran's report of acoustic trauma in service without hearing protection and occupational noise exposure as a steel worker for over 30 years with hearing protection.  She also noted the Veteran's report that tinnitus began five to six years before, or 45 years after discharge.  The examiner indicated that due to the remoteness of the complaint and the reported 30 years of occupational noise exposure since discharge, it was less likely than not that the Veteran's complaints of tinnitus were due to military service. 

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).
 
To the extent that the Veteran himself, or his representative, contends that a medical relationship exists between his current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the United States Court of Appeals for Veterans Claims, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

Here, while the Veteran is competent to describe his in-service noise exposure as well as his current symptoms, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current tinnitus.  In contrast, the August 2008 VA examiner, a professionally trained audiologist, provided a detailed rationale in support of her opinion that tinnitus was not related to service, and cited to the relevant medical evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

The Board notes that while the Veteran's reports that tinnitus existed since service are competent, the Board nonetheless finds them not to be credible. The Board finds that that the Veteran's contentions regarding his symptoms, and chronicity and continuity of symptomatology have been inconsistent.  The Veteran has given conflicting statements regarding the presence of tinnitus.  The February 1957 service separation examination is negative for any complaints of tinnitus.  During the VA examination the Veteran reported onset of tinnitus 45 years after service discharge.  However, on his September 2002 claim, he reported an onset of tinnitus in 1956 and during his July 2008 RO hearing, he testified that he first experienced tinnitus in service and it has never stopped.  

The contentions regarding an onset of symptoms in 1956 are not supported by the Veteran's service treatment records.  On the contrary, a February 1956 service examination report notes that examination of the Veteran's ears was within normal limits.  Significantly, there are no documented tinnitus complaints in the record until the September 2002 claim for service connection.  In any case, supporting medical evidence is required to establish continuity.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  In light of the foregoing, the Board concludes that the Veteran is not credible with regard to the alleged in-service onset of symptoms of tinnitus.  

The preponderance of the competent and probative evidence of record indicates that the Veteran's current tinnitus is not related to his military service.  Accordingly, Hickson element (3), competent evidence of nexus, has not been satisfied, and the claim fails on that basis.  The benefit sought on appeal is accordingly denied.

In reaching this conclusion, the Board parenthetically acknowledges that the concurring opinion in the recent case of Shade v. Shinseki, 24 Vet. App. 110   (2010), specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  The Board distinguishes this case and finds that it was appropriate to reopen and deny the Appellant's claim. 

In this case, all appropriate development has been accomplished.  As noted above, Hickson elements (1) and (2) are clearly established by the record.  With respect to Hickson element (3), the Veteran was afforded a VA examination addressing the etiology and onset of tinnitus.  The examiner fully considered the Veteran's history as well as reviewed the claims folder in conjunction with the examination.  The Board considered this new evidence and found sufficient evidence to warrant a reopening the claim.  Furthermore, the evidence found in the claims file is sufficient to render a decision and all appropriate development was completed by the RO.  There is no further development which could be made at this juncture to change the decision of the Board.  Therefore, as explained in detail above, the claim remains denied. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for tinnitus is allowed.

Service connection for tinnitus is denied. 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


